Exhibit 10.4

AMENDMENT NO. 5 TO

AMENDED AND RESTATED GLOBAL HYATT CORPORATION

LONG-TERM INCENTIVE PLAN

ARTICLE 1.

HISTORY

The Hyatt Hotels Corporation Long-Term Incentive Plan was originally adopted by
Hyatt Hotels Corporation, a Delaware corporation (the “Company”), effective
February 14, 2006.

On February 26, 2008 and March 11, 2008, the Compensation Committee of the Board
of Directors of the Company (the “Committee”) and the Board of Directors of the
Company (the “Board”), respectively, adopted the Amended and Restated Global
Hyatt Corporation Long-Term Incentive Plan (the “New Plan”), and effective as of
May 12, 2008 the stockholders of the Company ratified and approved the New Plan
in all respects.

On September 10, 2008, May 12, 2009, July 28, 2009, and October 26, 2009 the
Committee, in its capacity as Administrator under the New Plan, adopted
Amendment No. 1, Amendment No. 2, Amendment No. 3, and Amendment No. 4
respectively, to the New Plan. The stockholders of the Company approved
Amendment No. 3 to the New Plan on July 30, 2009.

The following is the fifth amendment (“Amendment No. 5”) of the New Plan (such
New Plan, as amended by Amendment No. 1, Amendment No. 2, Amendment No. 3,
Amendment No. 4 and Amendment No. 5, the “Plan”) which amends the definition of
“Change in Control” under the Plan.

The Board has designated the Committee to serve as Administrator (the
“Administrator”) of the Plan and, pursuant to Sections 12.1 and 12.2 of the
Plan, the Administrator has the authority to amend the Plan as set forth herein.
Capitalized terms used but not defined herein shall have the respective meanings
given to such terms in the Plan.

ARTICLE 2.

AMENDMENT

2.1 Amendment to Section 2.5. Effective as of January 1, 2009, Section 2.5 of
the New Plan is hereby amended by deleting the final sentence thereof and
substituting the following therefore:

“The Administrator shall have full and final authority, which shall be exercised
in its discretion, to determine conclusively whether a Change in Control of the
Company has occurred and the date of the occurrence of such Change in Control
and any incidental matters relating thereto; provided, that any exercise of
authority in conjunction with a determination of whether a Change in Control is
a “change in control event,” as defined in Treasury Regulation §1.409A-3(i)(5)
shall be made consistent with such regulation.”

2.2 No Other Amendments. Except as specifically amended by Amendment No. 1,
Amendment No. 2, Amendment No. 3, Amendment No. 4 or hereby, the New Plan shall
continue in full force and effect as written.

2.3 Governing Law. This Amendment No. 5 and the Plan and any agreements
hereunder shall be administered, interpreted and enforced under the internal
laws of the State of Delaware without regard to conflicts of laws thereof.

* * * * *

I hereby certify that the foregoing Amendment No. 5 was duly adopted by the
Compensation Committee of the Board of Directors of Hyatt Hotels Corporation on
December 16, 2010.

Executed on this 17 day of December, 2010.

 

/s/ Robert W. K. Webb Chief Human Resources Officer